Case 5:19-cv-01568-GW-SP Document 25 Filed 08/04/20 Page 1 of 2 Page ID #:112

                                                                  JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
      JAMES RUTHERFORD, an                  Case No.: EDCV 19-1568-GW-SPx
11    individual,

12               Plaintiff,
                                            Default Judgment
13    v.
14
15    RIALTO BUFFET INC., a
16    California corporation; YAO LIN, an
      individual; HENG LIN; an
17    individual; and DOES 1-10,
18    inclusive,

19               Defendants.
20
21
22
23
24
25
26
27
28
                                 Proposed JUDGMENT
Case 5:19-cv-01568-GW-SP Document 25 Filed 08/04/20 Page 2 of 2 Page ID #:113

 1
            Upon review of the court files, the application for default judgment, the
 2
      declarations submitted in support of default judgment, and the evidence presented
 3
      having been fully considered, it is hereby ordered and adjudged that Plaintiff
 4
      JAMES RUTHERFORD shall have JUDGMENT in his favor against Defendants
 5
      RIALTO BUFFET INC., a California corporation; YAO LIN, an individual, and
 6
      HENG LIN, an individual (“Defendants”) for Defendants’ violation of the ADA, 42
 7
      U.S.C. § 12181, et. seq., as follows:
 8
            (1)    Injunctive relief enjoining Defendants from further violations of the
 9
                   ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendants
10
                   provide an ADA compliant premises located at 201 East Baseline
11
                   Road, Rialto, CA 92376 that is readily achievable.
12
            (2)    Attorneys’ fees in the amount of $3,307.25 and costs in the amount of
13
                   $538.00 for a total amount of $3,845.25.
14
15
      DATED: August 4, 2020
16
17                                      HON. GEORGE H. WU,
18                                      United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                1
                                      Proposed JUDGMENT
